PER CURIAM.
A trial court should not order disclosure of the name of a confidential infor*492mant without conducting an in camera hearing. See: Fla.R.Cr.P. 8.220(e)(2)1 3.220(i) 2.
If a trial court orders disclosure and same is not made, the trial court should then be governed by the provisions of Fla.R.Cr.P. 3.220(j)3.
Therefore, the order under review dismissing an information be and the same is hereby reversed and the matter returned to the trial court for further proceedings not inconsistent with this opinion.
Reversed and remanded with directions.

. “Matters Not Subject to Disclosure.



(2) Informants. Disclosure of a confidential informant shall not be required unless the confidential informant is to be produced at a hearing or trial, or a failure to disclose his identity will infringe the constitutional rights of the accused.”


. “In Camera Proceedings. Upon request of any person, the court may permit any showing of cause for denial or regulation of disclosures, or any portion of such showing to be made in camera. A record shall be made of such proceedings. If the court enters an order granting the relief following a showing in camera, the entire record of such showing shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal.”


.“Sanctions.
(1) If, at any time during the course of the proceedings, it is brought to the attention of the court that a party has failed to comply with an applicable discovery rule or with an order issued pursuant to an applicable discovery rule, the court may order such party to comply with the discovery or inspection of materials not previously disclosed or produced, grant a continuance, grant a mistrial, prohibit the party from calling a witness not disclosed or introducing in evidence the material not disclosed, or enter such other order as it deems just under the circumstances.
(2) Willful violation by counsel of an applicable discovery rule, or an order issued pursuant thereto, may subject counsel to appropriate sanctions by the court.”